Order entered March 6, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00020-CV

                                   BRENDA KAPPOS, Appellant

                                                  V.

                                 DOUGLAS F. BAXTER, Appellee

                          On Appeal from the 14th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-18-11757

                                              ORDER
           Before the Court is appellant’s March 1, 2019 motion for an extension of time to file her

notice of appeal. We GRANT the motion. The notice of appeal filed on January 7, 2019 is

deemed timely for jurisdictional purposes.

           Appellant has provided written verification that she has requested and paid for the

reporter’s record. Accordingly, we ORDER Diane Robert, Official Court Reporter for the 14th

Judicial District Court, to file the reporter’s record by March 21, 2019.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Robert and all

parties.

                                                         /s/   BILL WHITEHILL
                                                               JUSTICE